DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 11/08/2021, with respect to claims 1-20 have been acknowledged.  The applicant elects, without traverse, Group I, claims 1-10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase: “when the user device has successfully received the at least one downlink packet,“ is considered vague and indefinite. How does the apparatus know when the user device has received the at least one downlink packet successfully? There is no acknowledgement/response message sent from the UE or received by the apparatus, indicating the reception of the at least one downlink packet. Thus, it is unclear how does the apparatus know when When the acknowledgement arrives at the anchor-AP that the UE has received a packet, the anchor-AP may delete the packet from the retransmission buffer.” In the specification, the acknowledgement is sent from the UE to indicate that the UE has received the packet. 
Similar issue exists in claim 1.
Depending claims 2-5, 7-10 are being rejected.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (Pub No.: 2015/0181479), Kim et al. (Pub No.: 2018/0199251) and Zhang et al. (Pub No.: 2018/0302834) are show systems which considered pertinent to the claimed invention.
Lin et al. discloses a method of radio link monitoring (RLM) and radio link failure (RLF) handling over a small cell network is proposed. In a wireless network, a user equipment (UE) establishes a radio resource control (RRC) connection with a base station (eNB), which is UE anchor. The UE applies carrier aggregation for multiple component carriers (CCs) configured as multiple serving cells. The aggregated serving cells are served by the anchor eNB and other drift eNB(s). The UE performs RLM/RLF over PCELL and SCELL belonging to corresponding cell groups. When RLF happens in a serving cell, the UE and the eNB apply certain actions over the serving cell or all serving cells in the group. RLF procedures in anchor eNB and in drift eNB are proposed. Both UE side and network side behaviors are included.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAN YUEN/Primary Examiner, Art Unit 2464